DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Response to Non-Final Office Action Mailed April 15, 2022, filed May 19, 2022 (“Reply”).  Applicant has amended Claims 1, 4, 8, 9, 11-15, and 17.  No claims are added or canceled.  As amended, Claims 1-17 are presented for examination.
In Office action mailed April 15, 2022 (“Office Action”):
Claim 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8, 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Archer et al. (US 2012/0324504 A1 “Archer”) in view of Mallis et al. (US 2019/0207948 A1 “Mallis”).
Claims 9, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Archer and Mallis in view of Zhao et al. (US 2010/0235867 A1 “Zhao”).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Archer and Mallis in view of Costa et al. (US 2021/0083926 A1 “Costa”).



Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of the new grounds of rejection; however, Applicant’s arguments remain relevant to the applied prior art and will therefore be addressed accordingly.
Applicant presents that the combination of Archer and Mallis does not teach or suggest “receiving a content access request in a set-top box (STB) for streaming content, the content access request being from at least one end device (ED) through a wireless high definition multimedia interface connection” because “[t]he control circuitry of Archer, that is Applicant assumes the Office Action equates to the claimed STB, is not discussed as at the same location nor as a device that connects through a wireless high definition multimedia interface connection” (Reply Bottom of Page 6).
It is the Examiner’s position that Archer discloses receiving a user request from a certain user equipment device 310 at Step 1602 of Figure 16 (as described in [0104]).  In particular, Archer discloses User Input Interface 310 providing a request to Control Circuity 304 (as shown in Fig. 3) where User Equipment Device 300 may receive content and data via Input/Output Path 302 (as described in [0034]).  Archer further discloses that Control Circuitry 304 may include communications circuitry such as a wireless modem for communications with other equipment (as described in [0036]).  Therefore, the Examiner submits that Archer demonstrates “receiving a content access request in a set-top box (STB) for streaming content, the content access request being from at least one end device (ED) through a wireless high definition multimedia interface connection” as required by Claim 1.
Additionally, Applicant presents that “Archer discusses receiving ‘access control data’ that is not associated with the location of an end user device within a home” such that Archer does not teach or suggest “wherein the ED identification identifies a location of the ED” (Reply top of Page 7).  Applicant’s argument is moot in view of the new grounds of rejection provided in the current Office action.
Applicant further presents that Archer does not teach or suggest the limitation of “determining if the content access request from the ED, with the ED identification, includes parental control restrictions controlled through the STB, when successfully checked” because “in Archer the access control is not from any end device but rather is from the control circuity” (Reply middle of Page 7).
The Examiner has previously presented that Archer demonstrates “determining if the content access request from the ED, with the ED identification, includes parental control restrictions controlled through the STB, when successfully checked” by way of determination if User Equipment Device 300 is preauthorized to access the requested content based on the received access control data at Step 1610 (as describe in [0108]).  In particular, Archer disclose “control circuity 304 may determine whether the user equipment device 300 is preauthorized to access the requested content based on the received access control data” and “[c]ontrol circuitry 304 may then determine from XML structure 1700 that DEVICE3, which is the user’s smart phone, has an ACCESS setting of PREAUTHORIZED, as shown in Fig. 17” (as described in [0108]).  Therefore, the Examiner submits that Archer teaches “determining if the content access request from the ED, with the ED identification, includes parental control restrictions controlled through the STB, when successfully checked” as required by Claim 1.
Lastly, Applicant presents that Archer does not teach or suggest “mapping access control data of the ED to the database within the STB, when parental control restrictions are indicated” because “Archer does not refer to any such MAC address of the ED” (Reply bottom of Page 7).  Applicant further presents that Mallis does not teach or suggest such a mapping to the database within a STB (Reply top of Page 8, emphasis in original; with further reference to Mallis [0038]).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the Examiner’s position that Archer teaches mapping access control data of the ED to the database within the STB, when parental control restrictions are indicated by way of a determination that user device is not authorized at Step 1610 (as describe in [0108]).  Archer generally discloses parental or access control options for controlling access to certain types of content by certain user equipment devices (as described in [0032]).  However, Archer does not explicitly disclose how the user equipment devices are identified, as to demonstrate access control data including a media access control (MAC) address. In a similar field of invention, Mallis teaches a method and system for securing, validating, and restricting data communications between devices in a computer network (Abstract).  Mallis further discloses access control data including a media access control (MAC) address (identification data including a MAC address of a newly connected device, as described in [0037,0038]).  Both Archer and Mallis teach similar techniques for establishing access control options for a plurality of devices connected to a network.  Mallis further discloses a known technique for identifying devices on the network by way of a MAC address.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the access control technique of Archer to include the MAC address identification technique of Mallis in order to provide a means for uniquely identifying each device (as Mallis suggest in [0038]).


Claim Rejections - 35 USC § 112
In view of Applicant’s amendments to Claims 1, 4, 8, 9, 11, 12, 13, 14, 15, and 17, the rejection is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Archer et al. (US 2012/0324504 A1 “Archer”) in view of Mallis et al. (US 2019/0207948 A1 “Mallis”) in view of Marsh et al. (US 2016/0007074 A1 “Marsh”).
In regards to Claim 1, Archer teaches a method of detecting wireless home digital interface (WHDI) devices and configuring parental control for each (generally shown in Fig. 16, as introduced in [0104]), the method comprising:
receiving a content access request in a set-top box (STB) for streaming content, the content access request being from at least one end device (ED) through a wireless high definition multimedia interface connection (receive a user request from a certain user equipment device 310 at Step 1602, as described in [0104]);
checking that an ED identification of the ED is established and stored within a database of the STB (operations of Control Circuity 304 to request and receive access control data from Storage 308, Media Guidance Data Source 418 and/or other suitable location in accordance with Step 1608, as described in [0107]);
determining if the content access request from the ED, with the ED identification, includes parental control restrictions controlled through the STB, when successfully checked (determination if User Equipment Device 300 is preauthorized to access the requested content based on the received access control data at Step 1610, as describe in [0108]);
mapping access control data of the ED to the database within the STB, when parental control restrictions are indicated (determination that user device is not authorized at Step 1610, as describe in [0108]);
determining if the parental control restrictions allow the content access request for the access control data identified (Control Circuity 304 determining whether User Equipment Device 300 is blocked from accessing requested content at Step 1612, as described in [0109] and determining whether the selected content or the source that may provide the selected content requires user access authorization when accessed from User Equipment Device 300 at Step 1614, as described in [0110]);
obtaining an access code or set of pins, when it is determined that parental control restrictions disallow the content access request for the access control data identified (Request Access Authorization at Step 1616 including requesting a PIN or password, as described in [0111]), and matching the access code or set of pins to an access code or set of pins associated with the access control data stored for the ED identification in the database (Control Circuity 304 determining whether the required user access authorization has been received at Step 1618, as described in [0112]); and
processing the content access request with a positive determination that the access code or pin obtained is the same access code or pin that is configured in the database of the STB for the ED identification, providing content corresponding to the processed content access request (Control Circuity 304 retrieving the requested content at Step 1622, as described in [0114]).
Archer generally discloses parental or access control options for controlling access to certain types of content by certain user equipment devices (as described in [0032]).  However, Archer does not explicitly disclose how the user equipment devices are identified, as to demonstrate access control data including a media access control (MAC) address.
In a similar field of invention, Mallis teaches a method and system for securing, validating, and restricting data communications between devices in a computer network (Abstract).  Mallis further discloses access control data including a media access control (MAC) address (identification data including a MAC address of a newly connected device, as described in [0037,0038]).
Both Archer and Mallis teach similar techniques for establishing access control options for a plurality of devices connected to a network.  Mallis further discloses a known technique for identifying devices on the network by way of a MAC address.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the access control technique of Archer to include the MAC address identification technique of Mallis in order to provide a means for uniquely identifying each device (as Mallis suggest in [0038]).
However, the combination does not explicitly demonstrate wherein the ED identification identifies a location of the ED.
In a similar field of invention, Marsh teaches a method and system for controlling end user device access to available content based on different permission levels (Abstract).  Marsh further demonstrates wherein the ED identification identifies a location of the ED (authentication parameters including user’s service location, as described in [0087,0098]).
Each of Archer, Mallis, and Marsh teach similar technique for establishing access control options for a plurality of devices connected to a network.  Marsh further demonstrates a known technique for identifying end user devices using location data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the access control technique of Archer and Mallis to include the location data determination technique of Marsh in order to insure access to proper channel line-up information (as Marsh suggest in [0098]).
In regards to Claim 2, the combination of Archer, Mallis, and Marsh teach the method according to claim 1, wherein when the content access request does not include parental control restrictions, the request is processed, providing content corresponding to the processed request (Archer: determination that selection does not require authorization at Step 1614, as described in [0110]).
In regards to Claim 3, the combination of Archer, Mallis, and Marsh teach the method according to claim 1, wherein when the parental control restrictions allow request from the ED based on the MAC address in the database, the content access request is processed, providing content corresponding to the processed request (Archer: Control Circuity 304 retrieving the requested content at Step 1622, as described in [0114]).
In regards to Claim 4, the combination of Archer, Mallis, and Marsh teach the method according to claim 1, wherein when there is a negative determination that the access code or set of pins obtained is the same access code or set of pins that is configured in the database of the STB, an invalid key is transmitted to the ED (Archer: deny selection request at Step 1620, as described in [0113]).
In regards to Claim 5, the combination of Archer, Mallis, and Marsh teach the method according to claim 1, wherein when there is an unsuccessful establishment of the ED identification, determining if the ED is a new authentic connection (Mallis: detection of a MAC address not known and/or not registered, as described in [0036,0038]).
In regards to Claim 6, the combination of Archer, Mallis, and Marsh teach the method according to claim 5, wherein when there is an unauthentic connection, the content access request is dropped (Mallis: device associated with MAC address may be blocked, as described in [0036,0038]).
In regards to Claim 7, the combination of Archer, Mallis, and Marsh teach the method according to claim 5, wherein when there is new authentic connection, anew MAC address is added to the database of the STB (Mallis: new external device validated and added to Database 202, as described in [0038,0039]).
In regards to Claim 8, the combination of Archer, Mallis, and Marsh teach the method according to claim 7, wherein a new ED identification name is obtained and a new access code or set of pins is obtained, wherein each access code or set of pins includes unique pins for each parental category stored (Archer: interface of Figs. 9-15 for establishing access control data including content type with associated authorization PIN, as described in [0107]).
In regards to Claim 10, the combination of Archer, Mallis, and Marsh teach the method according to claim 1, wherein each ED is uniquely stored within the database in the STB (Archer: XML Structure 1700 providing access control information for a plurality of devices, as shown in Fig. 17 and described in [0108,0109]).
In regards to Claim 11, the combination of Archer, Mallis, and Marsh teach the method according to claim 1, further comprising at least a second ED, wherein the at least a second ED has a separate identification and access code or set of pins (Archer: XML Structure 1700 providing access control information for a plurality of devices, as shown in Fig. 17 and described in [0108,0109]; with further reference to establishing a PIN per device by way of the interface of Fig. 15, as described in [0095]).

In regards to Claim 16, the combination of Archer, Mallis, and Marsh teach a non-transitory computer-readable recording medium in each of a set- top box (STB) and end device (ED) for detecting wireless home digital interface (WHDI) devices and configuring parental control for each (Archer: Storage 308 as part of Control Circuitry 304, as described in [0037]), each non-transitory computer-readable recording medium storing one or more programs which when executed by a respective processor performs the method according to claim 1.

In regards to Claim 17, Archer teaches a system for detecting wireless home digital interface (WHDI) devices and configuring parental control for each (System 400 of Fig. 4, as introduced in [0042]), the system comprising:
a set-top box (STB) (user equipment including a set-top box, as described in [0102]); and
at least one end device (ED), the STB and the at least one ED being configured to communicate and receive messages and transmit requests using a network connection (Communications Network 414, as described in [0047]), wherein
the ED is configured to transmit a content access request message to the STB after joining the network (receive a user request from a certain user equipment device 310 at Step 1602, as described in [0104]);
the STB, based on content in a database within the STB, is configured to determine if a ED identification is established and if the ED identification includes parental control restrictions (determination if User Equipment Device 300 is preauthorized to access the requested content based on the received access control data at Step 1610, as describe in [0108]);
the STB is configured to obtain a access code or set of pins, based on mapping of an access control data of the ED (Request Access Authorization at Step 1616 including requesting a PIN or password, as described in [0111]), and to process the content access request with a positive determination that the access code or set of pins obtained is the same access code or set of pins that is configured in the database of the STB (Control Circuity 304 determining whether the required user access authorization has been received at Step 1618, as described in [0112] and Control Circuity 304 retrieving the requested content at Step 1622, as described in [0114]).
Archer generally discloses parental or access control options for controlling access to certain types of content by certain user equipment devices (as described in [0032]).  However, Archer does not explicitly disclose how the user equipment devices are identified, as to demonstrate access control data including a media access control (MAC) address.
In a similar field of invention, Mallis teaches a method and system for securing, validating, and restricting data communications between devices in a computer network (Abstract).  Mallis further discloses access control data including a media access control (MAC) address (identification data including a MAC address of a newly connected device, as described in [0037,0038]).
Both Archer and Mallis teach similar techniques for establishing access control options for a plurality of devices connected to a network.  Mallis further discloses a known technique for identifying devices on the network by way of a MAC address.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the access control technique of Archer to include the MAC address identification technique of Mallis in order to provide a means for uniquely identifying each device (as Mallis suggest in [0038]).
However, the combination does not explicitly demonstrate wherein the ED identification identifies a location of the ED.
In a similar field of invention, Marsh teaches a method and system for controlling end user device access to available content based on different permission levels (Abstract).  Marsh further demonstrates wherein the ED identification identifies a location of the ED (authentication parameters including user’s service location, as described in [0087,0098]).
Each of Archer, Mallis, and Marsh teach similar technique for establishing access control options for a plurality of devices connected to a network.  Marsh further demonstrates a known technique for identifying end user devices using location data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the access control technique of Archer and Mallis to include the location data determination technique of Marsh in order to insure access to proper channel line-up information (as Marsh suggest in [0098]).


Claims 9, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Archer, Mallis, and Marsh in view of Zhao et al. (US 2010/0235867 A1 “Zhao”).
In regards to Claim 9, the combination of Archer, Mallis, and Marsh teach the method according to claim 8, but do not explicitly demonstrate wherein a default ED identification name and access code or set of pins is set as a default.
In a similar field of invention, Zhao teaches a method and system for implementing a multi-room media network including password control (Abstract).  Zhao further discloses a default ED identification name and access code or set of pins is set as a default (Default Name 652 of Device 600, as described in [0060]; with further reference to default password, as described in [0076]).
Each of Archer, Mallis, and Zhao teach similar techniques for a multi-device registration and authentication.  Zhao further discloses a known technique for implementing a default identification and password for devices on a network.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the registration and authentication technique of Archer and Mallis to include the default settings technique of Zhao in order to provide a means for establishing baseline communications (as Zhao suggest in [0076]).
In regards to Claim 12, the combination of Archer, Mallis, and Marsh teach the method according to claim 1, but do not explicitly demonstrate further comprising resetting the access code or set of pins by a multiple system operator (MSO) to a default access code or set of pins based on a user request, the access code or set of pins reset by a discretionary access control (DAC) of the MSO, the STB being registered in the DAC.
In a similar field of invention, Zhao teaches a method and system for implementing a multi-room media network including password control (Abstract).  Zhao further discloses resetting the access code or set of pins by a multiple system operator (MSO) to a default access code or set of pins based on a user request, the access code or set of pins reset by a discretionary access control (DAC) of the MSO, the STB being registered in the DAC (reset of passwords, as described in [0073]; with further reference to password management handled at Headend 1050, as described in [0078]).
Each of Archer, Mallis, and Zhao teach similar techniques for a multi-device registration and authentication.  Zhao further discloses a known technique for implementing a password reset for devices on a network.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the registration and authentication technique of Archer and Mallis to include the password reset technique of Zhao in order to provide a means for establishing baseline communications (as Zhao suggest in [0076]).
In regards to Claim 13, the combination of Archer, Mallis, Marsh, and Zhao teach the method according to claim 1, wherein all of the access code or set of pins for each ED are reset (Zhao: reset of all the Boxes 1010, 1020, 1022, as described in [0077]).
In regards to Claim 14, the combination of Archer, Mallis, Marsh, Zhao teach the method according to claim 13, wherein the access code or set of pins for a specific ED is reset (Zhao: Reset Mechanism 1012, 1026, 1028, and 1032 for each Box 1010, 1020, 1022, 1030).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Archer, Mallis, and Marsh in view of Costa et al. (US 2021/0083926 A1 “Costa”).
In regards to Claim 15, the combination of Archer, Mallis, and Marsh teach the method according to claim 1, but does not explicitly demonstrate wherein the access code or set of pins for a specific ED is reset through a TR-069 protocol request to the STB through the MAC address of the ED or through the ED identification.
In a similar field of invention, Costa teaches a method and system for monitoring and managing an in-home broadband subscriber computer network (Abstract).  Costa further discloses wherein the access code or set of pins for a specific ED is reset through a TR-069 protocol request to the STB through the MAC address of the ED or through the ED identification (Policy Management Protocol Data 110 such as TR-069, as described in [0036,0043,0067]; with further reference to password management, as described in [0076]).
Each of Archer, Mallis, and Costa teach similar techniques for managing a plurality of devices connecting to an in-home network.  Costa further discloses a known technique for facilitating a password reset by way of the TR-069 protocol.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network management technique of Archer and Mallis to include the password reset technique of Costa in order to provide a means for remote network management (as Costa suggest in [0007,0008]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PR/Examiner, Art Unit 2426         
                                                                                                                                                                                               
/AN SON P HUYNH/Primary Examiner, Art Unit 2426